Name: Commission Regulation (EEC) No 957/90 of 11 April 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4 . 90 Official Journal of the European Communities No L 97/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 957/90 of 11 April 1990 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture O, as last amended by Regulation (EEC) No 1889/87 (*), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (s), as last amended by Regulation (EEC) No 848 /90 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 ('), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 4 to 10 April 1990 for the pound sterling and the Greek drachma tended to indicate that the agricultural conversion rate lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for the United Kingdom; whereas the rates lead, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85 , to an adjustment of the compensatory amounts applicable for Greece for the olive oil sectors . Whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85, the monetary compensatory amounts applicable for Greece should be amended, as provided for in Article 6 (a) of Regulation (EEC) No 1677/85, in the conversion rates for the pigmeat sector, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1876/89 is hereby amended as follows : 1 . The column headed 'United Kingdom' in Parts 1 , 2, 3 , 4, 5 , 7, 8 , 9 and 10 of Annex I is replaced by that in Annex I hereto. 2 . The column headed 'Greece' in Parts 1 , 2, 3 , 4, 5 , 6, 7, 8 and 10 of Annex I is replaced by that given in Annex I hereto. 3 . Annexes II and III are replaced by Annexes II and III hereto. 4 . Annex IV, C and D, is replaced by Annex IV, C and D, hereto. Article 2 This Regulation shall enter into force on 16 April 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 April 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission O OJ No L 164, 24. 6 . 1985 , p . 6 . (2) OJ No L 182, 3 . 7 . 1987, p . 1 . C) OJ No L 188 , 1 . 7 . 1989, p . 1 . O OJ No L 88 , 3 . 4 . 1990, p. 32 . (s) OJ No L 310, 21 . 11 . 1985, p. 4 . C) OJ No L 358, 8 . 12 . 1989, p. 28 . No L 97/2 Official Journal of the European Communities 16 . 4 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts CN code Tabe Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 20,753 20,753 30,196 30,196 20,753 20,753 19,716 19,716 19,716 18,927 18,927 20,753 20,753 19,716 19,716 25,161 23,708 29,054 9,339 20,110 19,305 20,110 20,110 39.109 27,174 26,498 30,092 30,092 30,092 21,168 20.110 27,602 20,110 20,110 21,168 20,110 20,110 3 027,8 3 027,8 4 405,4 4 405,4 3 027,8 3 027,8 2 876,4 2 876,4 2 876,4 2 761,3 2 761,3 3 027,8 3 027,8 2 876,4 2 876,4 3 670,8 3 458,9 4 238,9 1 362,5 2 933,9 2 816,6 2 933,9 2 933,9 5 705,9 3 964,5 3 865,9 4 390,3 4 390,3 4 390,3 3 088,3 2 933,9 4 027,0 2 933,9 2 933,9 3 088,3 2 933,9 2 933,9 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 16 . 4 . 90 Official Journal of the European Communities No L 97/3 Positive Negative Germany Spain . Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 1 000 kg - 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-7 11-7 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 19,305 21,168 20,110 20,110 20,110 27,602 19,305 34,068 21,168 20,110 22,828 20,110 20,110 20,110 27,602 31,545 20,110 19,305 34,068 26,498 19,305 19,305 21,168 21,168 21,168 21,168 20,110 20,110 20,110 21,168 20,110 20,110 20,110 21,168 20,110 20,110 20,110 15,565 6,226 36,941 27,602 35,094 26,222 30,559 35,073 2 816,6 3 088,3 2 933,9 2 935,9 2 933,9 4 027,0 2 816,6 4 970,4 3 088,3 2 933,9 3 330,6 2 933,9 2 933,9 2 933,9 4 027,0 4 602,2 2 933,9 2 816,6 4 970,4 3 865,9 2 816,6 2 816,6 3 088,3 3 088,3 3 088,3 3 088,3 2 933,9 2 933,9 2 933,9 3 088,3 2 933,9 2 933,9 2 933,9 3 088,3 2 933,9 2 933,9 2 933,9 2 270j8 908,3 5 389,4 4 026,9 5 120,0 3 825,6 4 458,4 5 116,9 11-4 11-4 7290 7291 11-4 11-4 7290 7291 11-1 11-1 7285 7286 11-5 7294 No L 97/4 Official Journal of the European Communities 16 . 4 . 90 Positive Negative Table Additionalcode Notes Germany Nether ­ lands - Spain United Kingdom PortugalCN code Belgium/Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 1 000 kg - o o O O o 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 170230 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 230240 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 35,073 31,337 31,337 31,337 31,337 31,337 31,337 31,337 31,337 47,732 40,884 31,337 31,337 31,337 42,751 29,884 31,337 8,571 17,754 8,571 17,754 8,571 18,367 8,571 18,367 41,506 2,490 25,709 51,417 40,528 81,056 2,490 28,199 53,907 2,490 43,018 83,546 7,886 25,709 5 116,9 4 571,9 4 571,9 4 571,9 4 571,9 4 571,9 4 571,9 4 571,9 4 571,9 6 963,9 5 964,7 4 571,9 4 571,9 4 571,9 6 237,2 4 360,0 4 571,9 1 250,5 2 590,3 1 250,5 2 590,3 1 250,5 2 679,6 1 250,5 2 679,6 6 055,6 363,3 9 778,1 19 556,1 15 414,4 30 828,7 363,3 10 141,4 19919,4 363,3 15 777,7 31 192,0 1 150,6 9 778,1 7624 O 7625 O 7541 OO 7542 OO 7543 OO 7547 OO 7548 OO 7549 OO 7550 OO 7551 OO 7552 OO 7629 OO 7630 OO 7631 OO 7624 0 7691 o 7541 OO 7542 OO 16 . 4 . 90 Official Journal of the European Communities No L 97/5 Negative PortugalCN code Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  I 000 kg - 2309 10 33 2309 10 51 2309 10 53 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 23-9 7543 oo 51,417 23-9 7547 oo I  23-9 7548 oo 40,528 23-9 7549 oo 81,056 23-9 7645 oo 7,886 23-9 7646 00 33,595 23-9 7647 oo 59,303 23-9 7651 oo 7,886 23-9 7652 oo 48,414 23-9 7653 oo I 88,942 23-4 7624 o  23-4 7692 15,565 23-10 7541 oo  ¢ 23-10 7542 oo \ 25,709 23-10 7543 oo 51,417 23-10 7547 oo  23-10 7548 oo 40,528 23-10 7549 oo 81,056 23-10 7654 oo 15,565 23-10 7655 oo 41,274 23-10 7656 oo 66,982 23-10 7660 oo 15,565 23-10 7661 oo 56,093 23-10 7662 oo I 96,621 23-5 7624 o  23-5 7693 o 2,490 23-11 7541 oo  23-11 7542 X')] 25,709 23-11 7543 oo I 51,417 23-11 7547 oo I  23-11 7548 oo 40,528 23-11 7549 oo 81,056 23-11 7663 2,490 23-11 7664 oo I 28,199 23-11 7665 oo 53,907 23-11 7669 oo 2,490 23-11 7670 oo \ 43,018 23-11 7671 oo 83,546 23-6 7624 o  . 23-6 7694 o 7,886 23-12 7541 oo  23-12 7542 oo 25,709 23-12 7543 oo I 51,417 23-12 7547 oo  23-12 7548 oo 40,528 19 556,1 15 414,4 30 828,7 1 150,6 10 928,7 20 706,7 1 150,6 16 565,0 31 979,3 2 270,8 9 778,1 19 556,1 15 414,4 30 828,7 2 270,8 12 048,9 21 826,9 2 270,8 17 685,2 33 099,5 363,3 9 778,1 19 556,1 15 414,4 30 828,7 363,3 10 141,4 19 919,4 363,3 15 777,7 31 192,0 1 150,6 9 778,1 19 556,1 15 414,4 2309 90 31 2309 90 33 2309 90 41 2309 90 43 No L 97/6 Official Journal of the European Communities 16 . 4 . 90 Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 000 kg - 2309 90 43 2309 90 51 2309 90 53 23-12 23-12 23-12 23-12 23-12 23-12 23-12 23-7 23-7 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7549 7672 7673 7674 7678 7679 7680 7624 7695 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 OC oc oc oc OC oc oc 0 C) oc oc oc oc oc oc oc oc oc oc oc oc 81,056 30 828,7 7,886 1 150,6 33,595 10928,7 59,303 20 706,7 7,886 1 150,6 48,414 16 565,0 88,942 31 979,3 15,565 2 270,8 25,709 9 778,1 51,417 19 556,1 40,528 15414,4 81,056 30 828,7 15,565 2 270,8 41,274 12 048,9 66,982 21 826,9 15,565 2 270,8 56,093 17 685,2 96,621 33 099,5 ( 1) When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch,expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 16 . 4 . 90 Official Journal of the European Communities No L 97/7 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negauve CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ lrlDM F1 Pw £ Esc 100 kg  02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 1910 0210 1920 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 4,139 168,4 3,520 143,2 4,139 168,4 5,382 219,0 7,804 317,5 6,028 245,2 6,028 245,2 8,719 354,7 4,682 190,5 8,719 354,7 6,028 245,2 6,028 245,2 5,382 219,0 7,804 317,5 6,028 245,2 6,028 245,2 8,719 354,7 4,682 190,5 8,719 354,7 6,028 245,2 6,028 245,2 2,153 87,6 2,368 96,3 1,292 52,6 7,804 317,5 6,028 245,2 15,177 617,5 11,948 486,1 4,682 190,5 7,804 317,5 6,889 280,3 7,535 306,6 6,028 245,2 8,719 354,7 8,719 354,7 6,028 245,2 6,028 245,2 11,948 486,1 15,016 610,9 02-3 02-3 7039 7054 No L 97/8 Official Journal of the European Communities 16. 4 . 90 Posiuve Negauve CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Pta £ Esc  100 kg - 02-3 02-3 7039 7054 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 O 0)0) 0)0) OO) 0)0) 16-1 16-1 16-1 16-1 7319 7322 7319 7322 1602 42 10 1602 49 11 15,177 7,804 7,804 7,535 12,648 10,118 8,611 6,889 6,028 6,997 7,804 13,186 8,073 6,028 11,033 7,535 7,804 13,186 7,535 6,028 11,033 7,535 6,028 11,033 7,535 6,028 7,266 5,813 6,028 4,844 3,606 6,997 7,266 3,606 617,5 317,5 317.5 306.6 514.6 411.7 350,3 280,3 245,2 284,7 317,5 536,5 328.5 245,2 448,9 306.6 317,5 536.5 306.6 245,2 448,9 306,6 245,2 448,9 306,6 245,2 295.6 236.5 245,2 197,1 146.7 284,7 295.6 146.7 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 160249 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (J) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on die net weight, i.e. after the deduction of the weight of the liquid. 16 . 4 . 90 Official Journal of the European Communities No L 97/9 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Posiuve Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg live weight  C) C) o 0 100 kg net weight - 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 O 14,440 14,440 14,440 14,440 14,440 27,435 27,435 27,435 27,435 21,948 21,948 32,922 32,922 21,948 37,543 24,403 24,403 3,904 3,904 19,522 6,101 6,101 30,504 19,522 30,504 30,504 6,101 30,504 37,543 30,504 21,948 31,334 31,334 31,334 31,334 18,771 12,562 12,562 6 803,1 6 803,1 6 803,1 6 803,1 6 803,1 12 925,9 12 925,9 12 925,9 12 925,9 10 340,7 10 340,7 15 511,1 15 511,1 10 340,7 17 688,1 11 497,3 11 497,3 1 839,6 1 839,6 9 197,8 2 874,3 2 874,3 14 371,6 9197,8 14371,6 14 371,6 2 874,3 14 371,6 17 688,1 14 371,6 10 340,7 14 762,8 14 762,8 14 762,8 14 762,8 8 844,0 5 918,7 5 918,7 O 0202 20 50 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 (7 O O OO O 02-2 02-2 7034 7038 0202 20 90 020230 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 16-4 16-4 16-4 16-4 7330 7331 7332 73321602 90 61 No L 97/ 10 Official Journal of the European Communities 16 . 4 . 90 0) The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows , other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (3) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . 16 . 4 . 90 Official Journal of the European Communities No L 97/ 11 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spam United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 pieces   100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,562 1,640 0,562 2,443 3,973 3,766 2,685 3,926 3,069 3,489 3,802 3,836 4,204 4,674 5,676 6,306 5,381 5,884 5,608 3,489 3,802 3,836 4,204 5,676 6,306 5,381 5,884 5,608 10,341 4,182 3,184 2,204 5,757 5,409 9,797 2,204 8,055 4,625 62,8 183,3 62,8 273,0 444,0 421.0 300.1 438.8 343,0 390,0 424.9 428.7 469,9 522.5 634.3 704,9 601.4 657.6 626.8 390,0 424,9 428.7 469,9 634.3 704,9 601.4 657,6 626.8 1 155,8 467,4 355,9 246.4 643.5 604,5 1 095,0 246,4 900,3 516,9 No L 97/ 12 Official Journal of the European Communities 16. 4. 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Denmark Iuly France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ In Esc  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 4141 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 3,184 2,204 6,137 2,877 5,178 9,797 2,204 12,356 10,341 6,937 6,472 6,169 3,184 2,204 8,826 5,757 8,531 5,409 8,091 9,797 2,204 10,341 4,182 3,184 2,204 5,757 5,409 9,797 2,204 8,055 4,625 3,184 2,204 6,137 2,877 5,178 9,797 2,204 12,356 10,341 6,937 6,472 6jl69 3,184 2,204 355,9 246.4 685,9 321.5 578,7 1 095,0 246,4 1 381,0 1 155,8 775.3 723.4 689.5 355,9 246,4 986.4 643.5 953,5 604,5 904,4 1 095,0 246,4 1 155,8 467,4 355,9 246.4 643.5 604,5 1 095,0 246,4 900.3 516,9 355,9 246.4 685,9 321.5 578,7 1 095,0 246,4 1 381,0 1 155,8 775.3 723.4 689.5 355,9 246,4 16. 4 . 90 Official Journal of the European Communities No L 97/ 13 Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg   100 pieces   100 kg ¢ 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 1 1 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 160239 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 8,826 5,757 8,531 5,409 8,091 9,797 2,204 4,899 1,171 0,401 3,539 16,563 7,220 7,715 15,997 4,105 7,671 10,777 10,329 10,777 14,369 1,946 14,369 1,946 986.4 643.5 953,5 604,5 904,4 1 095,0 246.4 547.5 130,9 44,9 395.6 1 851,2 806,9 862.3 1 787,9 458,8 857.4 1 204,5 1 154,4 1 204,5 1 605,9 217,6 1 605,9 217,6 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 97/ 14 Official Journal of the European Communities 16. 4 . 90 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN code Germany Nether ­ lands Spam United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Fl Pta £ Esc 100 kg - a + e 20,264 13,232 a+e 7707,2 5 032,8 20,264 d + f d+f a+c 13,232 a + c a+c a+c a+c a+c+f 7 707,2 d+f d+f a+c 5 032,8 a + c a+c a+c a+c a+c+f a+c a+c+f a+c a+c a+c a+c+f a+c+f a+c+f 5 032,8 Table Additionalcode Notes 04-1 7058 I 04-3 7059 04-3 7074 I 04-3 7079 I 04-4 7089 I 04-4 7089 04-2 7744 I 04-6 7098 04-6 7099 04-6 7114 II 04-2 7744 I 04-2 7744 I 04-2 7744 I 04-2 7744 I 04-2 7744 I 04-2 7744 04-2 7744 II 04-2 7744 04-2 7744 04-2 7744 I 04-2 7744 I 04-2 7744 I 04-5 7093 I 04-5 7094 I 04:5 7097 I 04-6 7098 I 04-6 7099 I 04-6 7114 I 04-2 7744 I 04-4 7089 I 04-2 7744 I 04-2 7744 I 04-2 . 7744 I 04-2 7744 I 04-2 7744 I 04-2 7744 I 04-2 7744 I 04-2 7744 I 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 a+c a+ c + f a+c - , a+c a+c a + c+ f a+ c+f a+c+ f 13,232 20,264 13,232 7 707,2 5 032,8 a + c a+ c d + f a+c+f a+c+f a+c a + c a+c a+c+f a + c+f a + c+f a+c a+c d+f a+c+f a+c+f a+c a+c a+c a+ c+ f a+c+f a+c+f 16 . 4 . 90 Official Journal of the European Communities No L 97/ 15 Positive Negative Germany Span Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  a + c a+c a+c a+c a+c a+c a + c+f a+c+f a + c+f a+c+f a + c+f a +c+f. 5 655,9 a+c a+c a+c a+c a+c a + c a+c+f a+c+f a+c+f a+c+f a + c+f a+c+f 14,871 15,243 17,422 17,858 21,551 22,090 33,568 34,408 5 797,3 6 626,3 6 791,9 8 196,7 8 401,6 12 767,4 13 086,6 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 b x coef b x coef 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 b x coef b x coef b x coef b b x coef b x coef b b x coef 25,196 28,769 17,322 22,542 7,874 11,453 9 583,1 10 942,0 6 588,4 8 573,5 2 994,7 4 356,0 28,769 22,542 11,453 10 942,0 8 573,5 4 356,0 28,769 39,009 10 942,0 14 836,7 10,345 15,174 3 934,8 5 771,3 No L 97/16 Official Journal of the European Communities 16 . 4 . 90 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 8 397,6 9 958,7 3 934,8 5 771,3 8 397,6 8397,6 9 958,7 9 958,7 10 357,5 8 573,5 9 583,1 10 942,0 6 588,4 8 573,5 12 806,4 12 806,4 8 573,5 12 806,4 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pu United Kingdom £ 0406 30 10 04-10 7238 22,079 04-10 7239 l 26,184 0406 30 31 04-10 7235  04-10 7236 10,345 04-10 7237 \ 15,174 04-10 7238 I 22,079 0406 30 39 04-10 7235 \ I  I 04-10 7238 \ 22,079 04-10 7239 \ 26,184 0406 30 90 Il II 26,184 0406 40 00 04-11 7240 l  04-11 7241 l 27,232 0406 90 11 04-12 7242 \ 22,542 04-12 7243 \  04-12 7244 \ 25,196 04-12 7245 \ 28,769 04-12 7246 \ 17,322 04-12 7247 \ 22,542 0406 90 13 04-13 7248 I  04-13 7250 I I 33,671 0406 90 15 04-13 7248  04-13 7250 I 33,671 0406 90 17 04-13 7248  04-13 7249 22,542 04-13 7250 33,671 0406 90 19 I I  0406 90 21 04-14 7251 I  04-14 7252 l 30,854 0406 90 23 04-15 7254 I  04-15 7255 25,196 04-15 7256 28,769 l 04-15 7257 I 17,322 I 04-15 7258 \ 22,542 0406 90 25 04-15 7254 l  04-15 7255 l 25,196 04-15 7256 l I 28,769 04-15 7257 l 17,322 04-15 7258 \ 22,542 0406 90 27 04-15 7254 I  ' 04-15 7255 25,196 \ 04-15 7256 II 28,769 04-15 7257 17,322 04-15 7258 II 22,542 040690 29 04-15 7253  04-15 7254 l  11 735,1 9 583,1 10 942,0 6 588,4 8 573,5 9 583,1 10 942,0 6 588,4 8 573,5 9 583,1 10 942,0 6 588,4 ' 8 573,5 16. 4 . 90 Official Journal of the European Communities No L 97/ 17 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Put £ Bfrs/Lfrj Dkr Lit FF Dr £ Irl Esc  100 kg  25,196 28,769 17,322 22,542 9 583,1 10 942,0 6 588,4 8 573,5 25,196 28,769 17,322 22,542 9 583,1 10 942,0 6 588,4 8 573,5 25,196 28,769 17,322 22,542 9 583,1 10 942,0 6 588,4 8 573,5 25,196 28,769 17,322 22,542 9 583,1 10 942,0 6 588,4 8 573,5 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 25,196 28,769 17,322 22,542 9 583,1 10 942,0 6 588,4 8 573,5 25,196 28,769 17,322 22,542 9 583,1 10 942,0 6 588,4 8 573,5 25,196 28,769 17,322 22,542 9 583,1 10 942,0 6 588,4 8 573,5 39,009 14 836,7 25,196 28,769 17,322 22,542 9 583,1 10 942,0 6588,4 8 573,5 No L 97/ 18 Official Journal of the European Communities 16 . 4 . 90 Positive Negative Germany SpainCN code Table Additionalcode Notes Nether ­ lands United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg - 25,196 28,769 17,322 22,542 9 583,1 10 942,0 6 588,4 8 573,5 25,196 28,769 17,322 22,542 9583,1 10 942,0 6 588,4 8 573,5 25,196 28,769 17,322 22,542 9 583,1 10 942,0 6 588,4 8 573,5 25,196 28,769 17,322 22,542 9 583,1 10 942,0 6 588,4 8 573,5 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 0406 90 97 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 25,196 28,769 17,322 22,542 9 583,1 10 942,0 6 588,4 8 573,5 25,196 28,769 17,322 22,542 9 583,1 10942,0 6 588,4 8 573,5 25,196 28,769 17,322 22,542 9 583,1 10 942,0 6 588,4 8 573,5 7,8^4 11,453 2 994,7 4 356,0 7,874 11,453 2 994,7 4 356,0 28,769 10 942,0 16. 4. 90 Official Journal of the European Communities No L 97/ 19 Posmve Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  0406 90 97 0406 90 99 2309 10 15 2309 10 19 22,542 11,453 28,769 22,542 11,453 2,571 5,142 7,713 9,641 10,798 11,569 4,053 8,106 12,158 15,198 17,022 18,238 2,571 5,142 7,713 9,641 10,798 11,569 4,053 8,106 12,158 15,198 17,022 18,238 2,571 5,142 7,713 9,641 10,798 11,569 4,053 8,106 12,158 15,198 17,022 18,238 8 573,5 4 356,0 10 942,0 8 573,5 4 356,0 977,8 1 955,6 2 933,4 3 666,8 4 106,8 4 400,1 1 541,4 3 082,9 4 624,3 5 780,4 6 474,0 6 936,5 977,8 1 955,6 2 933,4 3 666,8 4 106,8 4 400,1 1 541,4 3 082,9 4 624,3 5 780,4 6 474,0 6 936,5 977,8 1 955,6 2 933,4 3 666,8 4 106,8 4 400,1 1 541,4 3 082,9 4 624,3 5 780,4 6 474,0 6 936,5 04-8 7230 04-8 7232 04-8 7226 04-8 7228 04-8 7230 04-8 7232 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 2309 10 39 No L 97/20 Official Journal of the European Communities 16. 4. 90 Positive Negative Germany Spain . Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Put £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 2309 10 59 2309 10 70 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 2,571 5,142 7,713 9,641 10,798 11,569 4,053 8,106 12,158 15,198 17,022 18,238 2,571 5,142 7,713 9,641 10,798 11,569 4,053 8,106 12,158 15,198 17,022 18,238 2,571 5,142 7,713 9,641 10,798 11,569 4,053 8,106 12,158 15,198 17,022 18,238 2,571 5,142 7,713 9,641 10,798 11,569 977,8 1 955,6 2 933,4 3 666,8 4 106,8 4 400,1 1 541,4 3 082,9 4 624,3 5 780,4 6 474,0 6 936,5 977,8 1 955,6 2 933,4 3 666,8 4 106,8 4 400,1 1 541,4 3 082,9 4 624,3 5 780,4 6 474,0 6 936,5 977,8 1 955,6 2 933,4 3 666,8 4 106,8 4 400,1 1 541,4 3 082,9 4 624,3 5 780,4 6 474,0 6 936,5 977,8 1 955,6 2 933,4 3 666,8 4 106,8 4 400,1 2309 90 35 2309 90 39 16. 4 . 90 Official Journal of the European Communities No L 97/21 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/' Luxem ­ bourg DM Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscF1 100 kg  2309 90 39 2309 90 49 2309 90 59 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 4,053 8,106 12,158 15,198 17,022 18,238 2,571 5,142 7,713 9,641 10,798 11,569 4,053 8,106 12,158 15,198 17,022 18,238 2,571 5,142 7,713 9,641 10,798 11,569 4,053 8,106 12,158 15,198 17,022 18,238 2,571 5,142 7,713 9,641 10,798 11,569 4,053 8,106 12,158 15,198 17,022 18,238 1 541,4 3 082,9 4 624,3 5 780,4 6 474,0 6 936,5 977,8 1 955,6 2 933,4 3 666,8 4106,8 4 400,1 1 541,4 3 082,9 4 624,3 5 780,4 6 474,0 6 936,5 977,8 1 955,6 2 933,4 3 666,8 4 106,8 4 400,1 1 541,4 3 082,9 4 624,3 5 780,4 6 474,0 6 936,5 977,8 1 955,6 2 933,4 3 666,8 4 106,8 4 400,1 1 541,4 3 082,9 4 624,3 5 780,4 6 474,0 6 936,5 2309 90 70 No L 97/22 Official Journal of the European Communities 16. 4 . 90 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \ \  100 kg  2309 90 70 23-14 7885 \ I  -   °/o milk fat/100 kg product - a b 0,375 0,411 142,5 156,3  % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - C 0,173 65,9  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 0,203 77,1 ¢ °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - 0,016 6,0e ¢ °/o sucrose/100 kg product - f 0,072 10,5 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, ana where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 16 . 4 . 90 Official Journal of the European Communities No L 97/23 PART 6 SECTORWINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Ut France FF Greece Dr Ireland £ Irl Portugal Esc 2204 21 25 22-5 7431 o '712,2 22-5 7432 0 712,2 22-5 7434 0 30,9 22-5 7587 0 712,2 22-5 7588 o 30,9 2204 21 29 22-6 7438 o 499,0 22-6 7439 (2) 499,0 22-6 7441 C) I 30,9 22-6 7589 o 499,0 22-6 7590 o 30,9 2204 21 35 22-8 7449 (2) 712,2 22-8 7451 o 30,9 22-8 7591 0 712,2 22-8 7592 O 30,9 2204 21 39 22-9 7455 C) 499,0 22-9 7457 C) 30,9 22-9 7593 o 499,0 22-9 ' 7594 C) 30,9 2204 29 10 22-3 7426 (') 30,9 2204 29 25 22-11 7478 0 712,2 22-11 7479 o 712,2 22-11 7480 o 712,2 22-11 7481 o 712,2 22-11 7483 o 30,9 22-11 7595 O 712,2 22-11 7596 lol 30,9 2204 29 29 22-12 7487 o 499,0 22-12 7488 o 499,0 22-12 7490 o \ 30,9 22-12 7597 o 499,0 22-12 7598 C) 30,9 2204 29 35 22-14 7498 0 712,2 22-14 7499 (2) I 712,2 22-14 7518 C) \ 30,9 22-14 7599 (2) I. 712,2 No L 97/24 Official Journal of the European Communities 16. 4. 90 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 o 30,9 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 o o o (') 499,0 30,9 499,0 30,9 (') % vol/hl o hi 16 . 4 . 90 Official Journal of the European Communities No L 97/25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  . O o C) o 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60  100 kg of dry matter  ¢ % sucrose content and 100 kg net -  100 kg of dry matter   % sucrose content and 100 kg net - 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O (') C) 6,030 6,030 6,030 6,030 6,030 6,030 6,030 6,030 7,231 7,231 7,231 7,231 7,231 7,231 0,0723 0,0723 0,0723 7,231 0,0723 0,0723 0,0723 0,0723 0,0723 0,0723 0,0723 7,231 0,0723 0,0723 0,0723 879,7 879,7 879,7 879,7 879,7 879,7 879,7 879,7 1 055,0 1 055,0 1 055,0 1 055,0 1 055,0 1 055,0 10,550 10,550 10,550 1 055,0 10,550 10,550 10,550 10,550 10,550 10,550 10,550 1 055,0 10,550 10,550 10,550 r 3 3 3 3 ' 3 3 1702 90 71 1702 90 90  100 kg of dry matter  ¢ % sucrose content and 100 kg net - 2106 90 30 2106 90 59 (') C) O No L 97/26 Official Journal of the European Communities 16 . 4 . 90 (  ) Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. O The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 16. 4 . 90 Official Journal of the European Communities No L 97/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France :: Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  18,238 20,297 28,718 2,260 3,007 4,556 18,238 20,297 28,718 2,260 3,007 4,556 4,645 4,645 4,335 4,335 4,855 4,855 6 936,5 7 723,4 10 922,3 859,9 1 143,8 1 732,7 6 936,5 7 723,4 10 922,3 859,9 1 143,8 1 732,7 1 766,7 1 766,7 632,5 632,5 708,3 708,3 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 9011 1806 90 19 1806 90 31 17-1 * 17-4 * ¢ 17-4 * 17-4 * 17-4 * 17-1 « ¢ 17-2 » 17-2 7632 17-3 * 17-3 7632 18-1 «  18-1 # 18-1 # 18-1 » 18-2 * 18-1 * 18-4 # ¢ 18-4 * 18-4 * 18-1 * 18-1 : No L 97/28 Official Journal of the European Communities 16 . 4 . 90 Positive Negative Germany Nether ­ lands Spain United Kingdom PortugalCN code Table Additionalcode Notes / Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg ­ 7632 3,801 3,801 3,340 3,801 3,007 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 7633 7634 4,326 5,693 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 631,3 830,7 6585 7585 6586 7586 3,451 5,178 5,970 7,201 8,406 931,0 1 665,1 1 966,3 2 434,8 2 893,1 7001 7002 7003 7004 7635 7636 7637 7642 2,929 4^230 6,052 3,213 883,0 16. 4 . 90 Official Journal of the European Communities No L 97/29 Positive Negauve Spain Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Iirs Dkr Lit FF Dr £ Irl Esc 100 kg - 854,6 667,6 1 215,4 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 854,6 667,6 1 215,4 883,0 737,2 1 003,0 5,857 4,576 8,330 3,530 3,530 3,213 5,857 4,576 8,330 2,929 4,230 6,052 2,384 3,751 5,052 6,874 3,318 4,685 5,986 2,764 4,326 5,693 2,553 4,115 5,482 6,783 8,605 3,375 4,937 6,304 7,605 9,427 4,309 5,871 7,238 8,539 5,317 6,879 8,246 7,660 9,222 10,589 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 683,5 873,4 631,3 830,7 971,1 1 199,0 1 398,4 1 588,3 1 854,1 1 091,1 1 319,0 1 518,4 1 708,3 1 974,1 1 227,3 1 455,2 1 654,6 1 844,5 1 374,5 1 602,4 1 801,8 2 913,3 3 141,2 3 340,6 No L 97/30 Official Journal of the European Communities 16 . 4. 90 Negative Denmark France Greece IrelandBelgium/ Luxem ­ bourg Italy Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 7043 11,890  7044 II 13,712  7045 II 8,482  \ 7046 III 10,044 __ I 7047 11,411  I 7048 12,712  \ 7049 II 14,534 __ I 7050 9,416  7051 10,978  \ 7052 12,345  \ 7053 13,646  \ 7055 I 10,424  I 7056 II 11,986  \ 7057 I 13,353  7060 I 13,678 __ \ 7061 I 15,240  \ 7062 \ 16,607  \ 7063 I 17,908  \ 7064 I 19,730  \ 7065 14,500  \ 7066 I 16,062  I 7067 I 17,429  \ 7068 I 18,730  7069 I 20,552  \ 7070 I 15,434 \ 7071 I 16,996  7072 I 18,363  7073 19,664  l 7075 I 16,442  7076 I 18,004  \ 7077 I 19,371  7080 \ 26,627  1 7081 II 28,189  \ 7082 29,556  \ 7083 30,857  \ 7084 32,679  \ 7085 II 27,449  l 7086 II 29,011  \ 7087 II 30,378  \ 7088 II 31,679  7090 II 28,383 \ 7091 II 29,945  \ 7092 II 31,312  \ 7095 I 29,391  7096 \ \ 30,953 3 530,5 3 796,3 3 033,3 3 261,2 3 460,6 3 650,5 3 916,3 3 169,5 3 397,4 3 596,8 3 786,7 3 316,7 3 544,6 3 744,0 5 202,4 5 430,3 5 629,7 5 819,6 6 085,4 5 322,4 5 550,3 5 749,7 5 939,6 6 205,4 5458,6 5 686,5 5 885,9 6 075,8 5 605,8 5 833,7 6 033,1 10 127,3 10 355,2 10 554,6 10 744,5 11 010,3 10 247,3 10 475,2 10 674,6 10 864,5 10 383,5 10 611,4 10 810,8 10 530,7 10 758,6 16/4 . 90 Official Journal of the European Communities No L 97/31 Negative DenmarkBelgium/ Luxem ­ bourg Italy France Greece Ireland Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 7100 C) ' ,  I 7101 (") 2,491  I 7102 (l) 3,858  I 7103 o 5,159  1 7104 o 6,981  I 7105 C) '   l 7106 3,313  ' I 7107 (1 ) / 4,680  7108 5,981  7109 n 7,803  7110 l 2,685  1 7111 n 4,247  7112 C) 5,614  7113 C) 6,915  7115 0) 3,693  7116 o 5,255  I 7117 C) 6,622  I 7120 C) 3,482  7121 C) 5,044  \ 7122 C) 6,411  I 7123 o 7,712  I 7124 ( 1 ) 9,534  7125 o 4,304  7 126 C) 5,866  I 7127 C) I 7,233  I 7128 I I 8,534  I 7129 10,356  \ 7130 5,238  I 7131 o 6,800  II 7132 8,167  \ 7133 o 9,468  I 7135 0) 6,246  I 7136 C) 7,808  II 7137 9,175  || 7140 (') \ 8,589  Il 7141 0) l 10,151  || 7142 0) 11,518  II 7143 12,819  ll 7144 14,641  Il 7145 o l. 9,411  I 7146 C) \ 10,973  II 7147 C) 12,340  II 7148 o 13,641  Il 7149 0) 15,463  Il 7150 10,345 780,6 970.5 1 236,3 701,2 900.6 1 090,5 1 356,3 837,4 1 036,8 1 226,7 756.7 984,6 1 184,0 1 324,4 1 552,3 1 751,7 1 941,6 2 207,4 1 444,4 1 672,3 1 871,7 2 061,6 2 327,4 1 580,6 1 808,5 2 007,9 2 197,8 1 727,8 1 955,7 2 155,1 3 266,6 3 494,5 3 693,9 3 883,8 4 149,6 3 386,6 3 614,5 3 813,9 4 003,8 4 269,6 3 522,8 No L 97/32 Official Journal of the European Communities 16. 4. 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 o C) o o C) o 0) C) C) C) C) o O (l) O o C) o O O o o C) (l) C) C) O o C) C) C) (l) e&gt; 0) C) 11,907 13,274 14,575 11,353 12,915 14,282 14.607 16,169 17,536 18,837 20,659 15,429 16,991 18,358 19,659 21,481 16,363 17,925 19,292 20,593 17,371 18,933 20,300 27,556 29,118 30,485 31,786 28,378 29,940 31,307 32.608 29,312 30,874 32,241 30,320 31,882 6,248 7,810 9,177 10,478 12,300 7,070 8,632 9,999 11,300 3 750,7 3 950,1 4 140,0 3 670,0 3 897,9 4 097,3 5 555,7 5 783,6 5983.0 6 172,9 6 438,7 5 675,7 5 903,6 6 103,0 6 292,9 6 558,7 5 811,9 6 039,8 6 239,2 6 429,1 5 959,1 6 187,0 6 386,4 10 480,6 10 708,5 10 907,9 11 097,8 10 600,6 10 828,5 11 027,9 11 217,8 10 736,8 10 964,7 11 164,1 10 884,0 11 111,9 2 377,1 2 605,0 2 804,4 2 994,3 3260.1 2 497,1 2 725,0 2 924,4 3 114,3 16 . 4. 90 Official Journal of the European Communities No L 97/33 Negative Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg Portugal Bfrs/Lfrs Dkr Lit FF Dr £ In Esc - 100 kg CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 7209 C) 13,122  \ 7210 8,004  l 7211 C) 9,566  \ 7212 C) 10,933  \ 7213 12,234  \ 7215 9,012  \ 7216 I 10,574  7217 11,941  l 7220 (,) 10,020  7221 \ 11,582  7260 o 14,807  \ 7261 C) 16,369  7262 C) 17,736  \ 7263 o 19,037  7264 0 20,859  7265 C) 15,629  7266 C) 17,191  l 7267 O 18,558  \ 7268 \ 19,859  \ 7269 o 21,681  \ 7270 C) \ 16,563  7271 C) 18,125  7272 C) 19,492 '  7273 20,793  7275 17,571  \ 7276 o 19,133  l 7300 (') 8,319  7301 C) 9,881  \ 7302 (') 11,248  7303 C) 12,549  l 7304 0) 14,371  l 7305 C) 9,141  7306 C) 10,703  7307 (,) 12,070  7308 (') 13,371  7309 15,193  7310 (') 10,075  7311 C) 11,637  7312 o 13,004  l 7313 C) 14,305  7315 C) 11,083  7316 0 12,645  l 7317 C) 14,012  7320 0) , 12,091  7321 0) 13,653 3 380,1 2 633,3 2 861,2 3 060,6 3 250,5 2 780,5 3 008,4 3 207,8 2 927,5 3 155,4 5 631,6 5 859,5 6 058,9 6 248,8 6 514,6 5 751,6 5 979,5 6 178,9 6 368,8 6 634,6 5 887,8 6 115,7 6 315,1 6 505,0 6 035,0 6 262,9 3 165,1 3 393,0 3 592,4 3 782,3 4 048,1 3 285,1 3 513,0 3 712,4 3 902,3 4 168,1 3 421,3 3 649,2 3 848,6 4 038,5 3 568,5 3 796,4 3 995,8 3 715,5 3 943,4 No L 97/34 Official Journal of the European Communities 16. 4 . 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem- - bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7378 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 7468 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 (9 16,046 6 102,7 17,608 6 330,6 18,975 6 530,0 20,276 6 719,9 22,098 6 985,7 16,868 6 222,7 18,430 6 450,6 19,797 6 650,0 21,098 6 839,9 22,920 7 105,7 17,802 6 358,9 19,364 6 586,8 20,731 6 786,2 22,032 6 976,1 18,810 6 506,1 20,372 6 734,0 19,818 6 653,1 10,369 3 945,4 11,931 4 173,3 13,298 4 372,7 14,599 4 562,6 16,421 4 828,4 11,191 4 065,4 12,753 4 293,3 14,120 4 492,7 15,421 4 682,6 17,243 4 948,4 12,125 4 201,6 13,687 4 429,5 15,054 4 628,9 16,355 4 818,8 13,133 4 348,8 14,695 4 576,7 16,062 4 776,1 14,141 4 495,8 15,703 4 723,7 17,101 6 504,4 18,663 6 732,3 20,030 6 931,7 21,331 7 121,6 23,153 7 387,4 17,923 6 624,4 19,485 6 852,3 20,852 7 051,7 22,153 7 241,6 16 . 4 . 90 Official Journal of the European Communities No L 97/35 Positive Negative Germany Nether ­ lands Spain United Kingdom PortugalCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 £Pta Esc  100 kg  7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 7606 18,857 20,419 21,786 19,865 21,427 11,985 13,547 14,914 16,215 18,037 12,807 14,369 15,736 17,037 18,859 13,741 15,303 16,670 17,971 14,749 16,311 17,678 15,757 17,319 18,047 20,339 20,976 22,277 24,099 18,869 20,431 21,798 23,099 19,803 21,365 22,732 20,811 22,373 18,099 19,661 21,028 22,329 24,151 18,921 20,483 6 760,6 6 988,5 7 187,9 6 907,8 7 135,7 4 560,7 4 788,6 4 988,0 5 177,9 5 443,7 4 680,7 4 908,6 5 108,0 5 297,9 5 563,7 4 816,9 5 044,8 5 244,2 5 434,1 4 964,1 5 192,0 5 391,4 5 111,1 5 339,0 6 864,3 7 369,7 7 291 ,6 7 481,5 7 747,3 6 984,3 7 212,2 7 411,6 7 601,5 7 120,5 7 348,4 7 547,8 7 267,7 7 495,6 6 883,8 7 111,7 7 311,1 7 501,0 7 766,8 7 003,8 7 231,7 No L 97/36 Official Journal of the European Communities 16 . 4 . 90 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM FI Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 1 00 kg  7607 7608 7609 7610 7611 7612 7613 7615 7616 7620 7700 7701 7702 7703 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7758 n O C) C) C) O (') o o o (l) o o C) o 0 C) C) C) C) 0) C) C) o o (l) C) C) C) o C) C) C) C) C) 0 o C) C) C) C) C) 0 C) 21,850 23,151 24,973 19,855 21,417 22,784 24,085 20,863 22,425 21,871 20,865 22,427 23,794 25,095 21,687 23,249 24,616 25,917 22,621 24,183 25,550 23,629 25,191 19,509 21,071 22,438 23,739 20,331 21,893 23,260 24,561 21,265 22,827 24,194 22,273 23,835 25,083 26,645 28,012 25,905 27,467 28,834 26,839 28,401 3,772 7 431,1 7 621,0 7 886,8 7 140,0 7 367,9 7 567,3 7 757,2 7 287,2 7 515,1 7 434,2 7 936,0 8 163,9 8 363,3 8 553,2 8 056,0 8 283,9 8 483,3 8 673,2 8 192,2 8 420,1 8 619,5 8 339,4 8 567,3 7 420,1 7 648,0 7 847,4 8037,3 7 540,1 7 768,0 7 967,4 8 157,3 7 676,3 7 904,2 8 103,6 7 823,5 8 051,4 9 540,1 9 768,0 9 967,4 9 660,1 9 888,0 10 087,4 9 796,3 10 024,2 16 . 4 . 90 Official Journal of the European Communities No L 97/37 Positive Negative CN code Table Additionalcodc Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM FI Pta £ Esc  100 kg  7759 II 5,334 778,3 7760 C) 30,658 11 660,2 7761 O 32,220 11 888,1 7762 C) 33,587 12 087,5 7765 C) 31,480 11 780,2 7766 C) l 33,042 12 008,1 7768 \ N 6,325 1 521,5 7769 \ 7,887 1 749,4 7770 C) 32,414 11 916,4 7771 o 33,976 12 144,3 7778 \ 11,432 3 463,7 7779 \ 12,994 3 691,6 7780 o 36,232 13 780,2 7781 O 37,794 14 008,1 7785 o 37,054 13 900,2 7786 o 38,616 14 128,1 7788 I 17,450 5 752,8 7789 \ 19,012 5 980,7 7798 l I 4,701 903,7 7799 \ 6,263 1 131,6 7800 L 37,934 14 427,9 7801 I 39,496 14 655,8 7802 I 40,863 14 855,2 7805 l 38,756 14 547,9 7806 I 40,318 14 775,8 7807 I 41,685 14 975,2 7808 l 7,254 1 874,8 7809 I l 8,816 2 102,7 7810 I 39,690 14684,1 7811 l 41,252 14 912,0 7818 1 12,361 3 817,0 7819 I 13,923 4 044,9 7820 I 38,863 14 781,2 7821 \ 40,425 15 009,1 7822 I 41,792 15 208,5 7825 l 39,685 14 901,2 7826 l 41,247 15 129,1 7827 I 42,614 15 328,5 7828 l 18,379 6 106,1 7829 I 19,941 6 334,0 7830 l 40,619 15 037,4 7831 I 42,181 15 265,3 7838 l 18,579 6 182,0 7840 l  706,7 7841 l 3,420 934,6 No L 97/38 Official Journal of the European Communities 16 . 4. 90 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 7904 7905 7906 7907 7908 4,787 6,088 7,910 2,680 4,242 5,609 6,910 8,732 3,614 5,176 6,543 7,844 4,622 6,184 7,551 5,630 7,192 3,097 4,659 6,026 7,327 9,149 3,919 5,481 6,848 8,149 9,971 4,853 6,415 7,782 9,083 5,861 7,423 8,790 6,869 8,431 4,335 5,897 7,264 8,565 10,387 5,157 6,719 8,086 9,387 1 134,0 1 323,9 1 589,7 826,7 1 054,6 1 254,0 1 443,9 1 709,7 962,9 1 190,8 1 390,2 1 580,1 1 110,1 1 338,0 1 537,4 1 257,1 1 485,0 1 177,8 1 405,7 1 605,1 1 795,0 2 060,8 1 297,8 1 525,7 1 725,1 1 915,0 2 180,8 1 434,0 1 661,9 1 861,3 2 051,2 1 581,2 1 809,1 2 008,5 1 728,2 1 956,1 1 648,9 1 876,8 2 076,2 2 266,1 2 531,9 1 768,9 1 996,8 2 196,2 2 386,1 C) C) .16 . 4 . 90 Official Journal of the European Communities No L 97/39 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7909 11,209 2 651,9 7910 C) 6,091 1 905,1 7911 C) 7,653 2 133,0 7912 0) 9,020 2 332,4 7913 \ 10,321 2 522,3 7915 C) 7,099 2052,3 7916 C) 8,661 2 280,2 7917 C) 10,028 2 479,6 7918 \ 8,107 2 199,3 7919 9,669 2 427,2 7940 (') 6,193 2 355,6 7941 C) 7,755 2 583,5 7942 9,122 2 782,9 7943 \ 10,423 2 972,8 7944 I 12,245 3 238,6 7945 7,015 2 475,6 7946 \ 8,577 2 703,5 7947 \ 9,944 2 902,9 7948 \ 11,245 3 092,8 7949 13,067 3 358,6 7950 \ 7,949 2 611,8 7951 \ 9,511 2 839,7 7952 I 10,878 3 039,1 7953 \ 12,179 3 229,0 7955 l 8,957 2 759,0 7956 l 10,519 2 986,9 7957 11,886 3 186,3 7958 9,965 2 906,0 7959 Il 11,527 3 133,9 7960 o 8,980 3 415,6 7961 o 10,542 3 643,5 7962 l 11,909 3 842,9 7963 13,210 4 032,8 7964 Il 15,032 4 298,6 7965 Il 9,802 3 535,6 7966 11,364 3 763,5 7967 12,731 3 962,9 7968 Il 14,032 4 152,8 7969 II 15,854 4 418,6 7970 10,736 3 671,8 7971 II 12,298 3 899,7 7972 II 13,665 4 099,1 7973 II 14,966 4 289,0 7975 II 11,744 3 819,0 7976 li 13,306 4 046,9 No L 97/40 Official Journal of the European Communities 16. 4 . 90 Negative Denmark Italy France Greece Ireland Portugal Dkr Lit FF Dr £ Irl Esc 100 kg ­ 4 246,3 3 966,0 4 193,9 5 300,1 5 528,0 5 727,4 5 917,3 6 183,1 5 420,1 5 648,0 5 847,4 6 037,3 5 556,3 5 784,2 5 983,6 5 703,5 5 931,4 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs 7977 I 14,673  Il 7978 l 12,752  7979 14,314  II 7980 13,935  Il 7981 Il 15,497  II 7982 16,864  || 7983 \ 18,165  l 7984 \ 19,987  l 7985 14,757  7986 \ 16,319  I 7987 IlI 17,686  7988 18,987  ' I 7990 \ 15,691  7991 II 17,253  7992 II 18,620  7995 I 16,699  7996 \ 18,261 III II Amounts to be deducted  51xx \ 0,438  \ 52xx \ 0,925  53xx 1,480  \ 54xx 2,046  \ 55xx II 2,918  l 56xx I 4,231  \ 570x ' 6,565  \ 571x I 6,565  572x i.- I 9,191  573x 9,191  574x l 11,818  5750 I 11,818  \ 5751 11,818  I 5760 . l 14,444  \ 5761 \ 14,444  5762 l 14,444  \ 5765 I 14,444 I 5766 I 14,444  I 5770 \ 14,444  I 5771 l 14,444  5780 I 17,070  \ 5781 l 17,070  \ 5785 \ 17,070  \ 5786 I 17,070  I 579x \ 0,438 166,4 351,8 563.0 778.1 1 109,7 1 609,0 2 496,7 2 496,7 3 495,4 3 495,4 4 494,1 4 494,1 4 494,1 5 492,8 5 492,8 5 492,8 5 492,8 5 492,8 5 492,8 5 492,8 6 491,5 6 491,5 6491,5 6 491,5 166,4 16. 4. 90 Official Journal of the European Communities No L 97/41 Positive Negative Germany Spain PortugalCN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc 100 kg ­ 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 0,438 0,438 0,438 0,438 0,438 0,438 0,438 0,925 0,925 0,925 1,480 1,480 2,046 2,046 2,918 2,918 4,231 4,231 6,565 6,565 166,4 166,4 166,4 166,4 166,4 166,4 166,4 351,8 351,8 351,8 563,0 563.0 778.1 778,1 1 109,7 1 109,7 1 609,0 1 609,0 2 496,7 2 496,7 Amounts to be deducted 61xx \ 0,326 123,9  62xx \ 0,689 261,9 63xx l 1,102 419,0  l 64xx I 1,523 579,1  65xx I 2,172 825,9  \ 66xx l 3,149 1 197,6  l 670x l 4,886 1 858,3  67 lx I 4&gt;886 1 858,3  672x l 6,841 2 601,6  673x I 6,841 2 601,6  \ 674x \ 8,796 3 344,9  \ 6750 I 8,796 3 344,9  l 6751 \ 8,796 3 344,9  6760 I 10,750 4 088,2  6761 I 10,750 4 088,2  6762 I 10,750 4 088,2  6765 10,750 4 088,2 6766 I 10,750 4 088,2  \ 6770 l 10,750 4 088,2  \ 6771 I 10,750 4 088,2  \ 6780 l 12,705 4 831,5  6781 \ 12,705 4 831,5 No L 97/42 Official Journal of the European Communities 16. 4 . 90 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \ I  100 kg   6785 ll 12,705 4 831,5  Il 6786 Illl 12,705 4 831,5  679x IIll 0,326 123,9  6808 l.Ill 0,326 123,9  II 6809 IIll 0,326 123,9  I 6818 II 0,326 123,9  6819 IIIl 0,326 123,9  II 682x llIl 0,326 123,9  I 6830 l Il 0,326 123,9  6831 \ \ 0,326 123,9  Il 6838 llll 0,689 261,9  684x llIl 0,689 261,9  I 685x IIIl 0,689 261,9  I 686x l Il 1,102 419,0  l 687x I \ 1,102 419,0  690x I \ 1,523 579,1  691x I \ 1,523 579,1  694x I l 2,172 825,9  695x I l 2,172 825,9  I 696x I \ 3,149 1 197,6  I 697x I \ 3,149 1 197,6  698x I ll 4,886 1 858,3  699x \ l 4,886 1 858,3 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by ¢weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invertsugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188, 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB; For the application of the additional code : - Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in exfcess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or casemates, added to the product. 16 . 4 . 90 Official Journal of the European Communities No L 97/43 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts ||| I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2007 91 10 2007 99 10 2007 99 31 2007 99 33 2007 99 35 2007 99 39 20-4 20-5 20-5 20-5 20-5 20-5 7385 7387 7387 7387 7387 7387  100 kg - 3,616 3,616 3,616 3,616 3,616 3,616 ' No L 97/44 Official Journal of the European Communities 16. 4. 90 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  1509 10 10 1509 10 90 1509 90 00 15-1 7298 15-1 7299 15-1 7314 15-2 7709 15-2 7713 15-2 7714 15-3 7717 15-3 7718 15-3 7719 15-4 7724 15-4 7729 15-4 7733 15-5 7734 15-5 7737 15-5 7738 13,481 13,481 9,438 14,926 10,884 10,884 14,829 10,787 10,787 5,708 5,708 1,666 6,963 2,921 2,921 399,2 399.2 279,5 442.0 322.3 322.3 439.1 319.4 319,4 169,0 169,0 49,3 206.2 86,5 86,5 1510 00 10 1510 00 90 16 . 4 . 90 Official Journal of the European Communities No L 97/45 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal __ ' 1,136 1,010 1,266 0,978  Milk and milk products   1,174   1,010  1,266 :  0,978  Pigmeat  1,100 ...  ...    1,014   I  Sugar   1,183   1,010  1,092 , 0,988 1,021  Cereals - -  1,183   1,015  1,092  0,988  Eggs and poultry and albumins   1,139     1,185    Wine  l \ \ '   1,057 l  I  Processed products (Regulation (EEC) No 3033/80): i \ I 1 I I I  to be applied to charges   1,174 -   1,010  1,266  ' 0,978 1,021  to be applied to refunds : \\Il IlIl I \ \ \  cereals   1,183 -   1,015  1,092  0,988  milk   1,174   1,010  1,266  0,978  sugar   1,183 '  1,010  1,092  0,988  Jams and marmalades (Regulation (EEC) No 426/86) 1,183 __  Olive oil sector   1,098     1,010    ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3152/85 I 100 Lit 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,75662 57,2408 55,2545 48,2868 Dkr 0,509804 10,5860 10,2187 8,93008 DM 0,133651 2,77525 2,67895 2,34113 FF 0,448248 9,30783 8,98483 7,85183 Fl 0,150591 3,12700 3,01849 2,63785 £ Irl 0,0498895 1,03595  0,873900 £ 0,0481580  0,965297 0,843573 Lit  2 076,49 : 2 004,43 1 751,67 Dr 12,9142 268,162 258,856 226,214 Esc 11,8117 245,269 236,757 206,902 Pta 8,56457 177,842 171,671 150,023 No L 97/46 Official Journal of the European Communities 16 . 4 . 90 ANNEX IV Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance C Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85 , the monetary compensatory amounts fixed in advance in the case of the following countries , from 16 April 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 o 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,952740 0,952740 0,940962 0,936522 0,939684 0,949860 0,904974 the beginning of the 1990/91 marketing Greece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0,334030 0,334030 0,652347 0 0 0,652347 0 0 year for the sectors concerned Portugal Sugar Olive oil 0 0 D Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 16 April 1990 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Italy Cereals Beef and veal Milk and milk products Sugar 0 0 0 0 United Kingdom Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil 0,952740 0,952740 0,940962 0,936522 0,939684 0,949860 0,904974 the beginning of the 1991 /92 marketing Greece Cereals Sugar Beef and veal Pigmeat Eggs and poultry Milk and milk products Olive oil Wine 0,334030 0,334030 0,213155 0 0 0,213155 0 0 year for the sectors concerned Portugal Sugar Olive oil 0 0